      Case 7:20-cv-01449-KMK Document 29 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NATIONAL RETIREMENT
FUND,

                           Plaintiffs,                             20-cv-01449 (KMK)(PED)

          -against•
                                                                   DEFAULT JUDGMENT
INTERNATIONAL VEILING CORP. and JOHN DOES
1-10 (all other trades or businesses under common
control with INTERNATIONAL VEILING CORP.),

                           Defendants.



       This action having been commenced on February 19, 2020 by filing of a Complaint, and

Plaintiffs Trustees of the National Retirement Fund ("Plaintiffs") having served copies of the

Summons and Complaint upon International Veiling Corp. ("Defendant International Veilingu),

a New Jersey corporation, on May 1, 2020 by personal service upon David Wiley, Registered

Agent authorized to receive service on behalf of Defendant International Veiling, and proof of

such service having been filed with the Court on May 12, 2020, and Defendant International

Veiling not having appeared, answered, or otherwise moved with respect to the Complaint, and

the time for appearing, answering or moving having expired, and the Court having issued its

Order to Show Cause requiring Defendant International Veiling to show cause before the Court

why a Default Judgment should not be entered against Defendant International Veiling, and the

Court having held a hearing pursuant to the Order to Show Cause, and Defendant International

Veiling having failed to appear at the show cause hearing; it is
      Case 7:20-cv-01449-KMK Document 29 Filed 09/14/20 Page 2 of 2




        ORDERED, ADJUDGED AND DECREED, that nothing herein, including the

provisions of the foregoing paragraph, shall impact the administration of the estate in the

assignment for the benefit of creditors proceeding of International Veiling Corp. and Plaintiff

herein will not challenge or contest the assets of International Veiling Corp. in the possession or

control of Gary Marks, Esq., Assignee for the Benefit of Creditors, (which were collected up to

the point of the entry of this Order, nor will Plaintiff interfere with Gary Marks, Esq., Assignee

for the Benefit of Creditor's claim to a potential preference by the landlord of the former

premises of International Veiling Corp.) currently pending in the Superior Court of New Jersey,

Chancery Division: Probate Part, Passaic County, Docket No. P2L9759, nor enjoin the Assignee

from fully performing his statutory obligations to liquidate and distribute the assets of

International Veiling Corp.; and it is further

       ORDERED, ADJUDGED AND DECREED that interest shall continue to accrue on the

amount due under this Judgment at the legal rate as defined in 28 U.S.C. §1961 from the date of

entry of this Judgment on September 14, 2020 until the Judgment is fully satisfied.


Dated: September 14, 2020
       White Plains, New York

                                                     SO ORDERED:



                                                         Honorable KeMeth M. Karas
                                                         United States District Judge




                                                 3
